Exhibit 10.13
April 18, 2008
Mr. K. Tucker Andersen
61 Above All Road
Warren, CT 06754
Line of Credit for $1,300,000
Dear Tucker:
This will confirm that the line of credit you opened for Milestone Scientific
Inc. as of June 28, 2007, in the aggregate amount of $1,000,000, has been
increased to $1,300,000. Monies under the line in excess of $1,000,000 may be
drawn in multiples of $25,000. The other terms of the letter agreement continue
unchanged.
If this conforms with your understanding with Milestone please countersign and
return the copy of this letter. Milestone will then issue to you a new
promissory note evidencing the increased line of credit in exchange for the
prior promissory note.

            Very truly yours
MILESTONE SCIENTIFIC INC.
      by:   /s/ Joe W. Martin          Joe W. Martin          Chief Executive
Officer   

Accepted and agreed to
this 18th day of April, 2008

     
/s/ K. Tucker Andersen
 
K. Tucker Andersen
   

 

 